

117 HR 5131 IH: Pediatric Access to Critical Healthcare Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5131IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Cárdenas (for himself, Ms. Barragán, Ms. Chu, Ms. Lee of California, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to direct the Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, to award grants to eligible entities to carry out construction or modernization projects designed to strengthen and increase capacity within the specialized pediatric health care infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Pediatric Access to Critical Healthcare Act.2.Pediatric health care capacity grantsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following: XIIIPediatric Health Care Capacity340J.Pediatric health care capacity grants(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to carry out construction or modernization projects designed to strengthen and increase capacity within pediatric health care infrastructure.(b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall be a— (1)children’s hospital; (2)a facility that is eligible to receive funds under Section 340E of the Public Health Service Act (42 U.S.C. 256e); or (3)a nonprofit medical facility that predominantly treats individuals under the age of 21.(c)Use of fundsAn eligible entity selected to receive a grant under subsection (a) may use funds received through the grant for—(1)expanding pediatric critical health care infrastructure, including the expansion, renovation, remodeling, and alteration of existing buildings (but not including the cost of acquisition of land or off-site improvements);(2)maintaining and enhancing pediatric emergency preparedness;(3)increasing the training, development, and retention of the pediatric health care workforce; (4)upgrading digital health infrastructure, including upgrades related to preventing and addressing cybersecurity threats; (5)building additional patient care capacity to expand access to care; and(6)other activities related to strengthening and increasing capacity within the pediatric health care infrastructure, as determined by the Secretary.(d)ApplicationAn eligible entity seeking a grant under subsection (a) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including— (1)a description of the entity’s planned activities described in subsection (c); and(2)such documentation as may be necessary to demonstrate to the Secretary’s satisfaction of the estimated cost of the project for which the grant is made. (e)ConsiderationsIn awarding grants under this section, the Secretary, to the extent practicable, may ensure equitable distribution of awards among the geographical regions of the United States.(f)PriorityIn selecting eligible entities to receive a grant under subsection (a), the Secretary shall give priority to eligible entities—(1)for whom over 60 percent of the patients they serve are receiving medical assistance under a State plan (or a waiver of such plan) under title XIX of the Social Security Act or child health assistance under a State child health plan (or a waiver of such plan) under title XXI of such Act; or(2)that primarily serve children from diverse and traditionally underserved populations, including racial and ethnic minorities.(g)Supplement, not supplantFunds provided under this subsection shall be used to supplement, and not supplant, Federal and non-Federal funds available for carrying out the activities described in this section.(h)Matching fundsAn eligible entity receiving a grant under this section shall provide funds from sources other than funds provided through such grant in an amount that is at least equal to 50 percent of the amount of such grant. (i)Reporting(1)Reports from granteesFollowing project completion, each entity awarded a grant under this section shall submit a report to the Secretary on the activities conducted under such grant, and other information as the Secretary may require.(2)Reports to CongressNot later than September 30, 2026, and every 5 years thereafter, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities conducted through, and outcomes of such projects, funded through the grants under subsection (a). Such reports shall include—(A)the number of projects supported by the grants under subsection (a);(B)an overview of the impact, if any, of such projects on pediatric health care infrastructure, including any impact on access to health care for pediatric populations; and(C)recommendations for improving the grant program under this section, and any other considerations as the Secretary determines appropriate.(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $600,000,000 for each of fiscal years 2023 through 2032..